Appeal from a judgment of the Supreme Court, Onondaga County (Thomas J. Murphy, J.), entered May 19, 2006. The judgment, after a nonjury trial, awarded costs to defendants Edgewater Construction Co., Inc., W Gary Craig and Thomas R. Kennedy.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously reversed on the law without costs (see Hartford Fire Ins. Co., Inc. v Edgewater Constr. Co., Inc., 45 AD3d 1304 [2007]). Present—Hurlbutt, J.P., Martoche, Smith, Fahey and Pine, JJ.